Citation Nr: 1021145	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to service connection for arthritis, bilateral 
big toes.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection for 
arthritis, bilateral big toes.  The veteran disagreed with 
the denial.  Accordingly, this matter is properly before the 
Board for adjudication.

A review of the record reveals that the medical record must 
be further developed.  As such, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.

REMAND

The Veteran asserts that he injured both big toes from a 
parachute fall at Fort Benning in August 1969 while at 
Airborne school on active military duty.  He did not want to 
jeopardize graduating.  Therefore, he did not seek medical 
treatment.  The Veteran states that after the injury, he was 
assigned to Army Ranger School and did not have the 
opportunity to see a doctor until November 1969 at Engineer 
Officers' Basic Course in Fort Belvoir.  He further reports 
that he has since developed severe arthritis in both toes and 
has undergone surgery for tendonitis which arose as a result 
of pain from his two big toes.  The Veteran specifically 
states that a podiatrist at the US Army Hospital in West 
Point treated him with foot orthotics to correct two 
collapsed foot arches caused by trauma to his feet from pain 
due to his two big toes.  The severe arthritis in his two 
bilateral big toes has also led to gout attacks in his big 
toes for which he has had several surgeries.  

The Board notes that portions of the Veteran's service 
treatment records and service personnel records are not 
available, despite attempts by the RO to obtain this 
evidence.  According to correspondence associated with the 
Veteran's claims file, attempts to locate the relevant 
service medical and personnel records have proven futile, and 
no additional records were found or are to be had.  Service 
connection is not presumed simply because the Veteran's 
medical records may have been destroyed in the government's 
custody.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
However, when at least a portion of the service records 
cannot be located, through no fault of the Veteran, VA has a 
"heightened" obligation to search for alternate medical 
records.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Although the records show that VA did search previously for 
records, it is not clear that those searches specifically 
included searches for the 1979 records from the United States 
Army Hospital in West Point, New York where the Veteran 
states that he underwent surgery for tendonitis in his 
patella tendon which was caused by problems with his feet.  
The Veteran stated a podiatrist at the US Army Hospital in 
West Point treated him with foot orthotics to correct two 
collapsed foot arches caused by trauma to his feet from pain 
due to his two big toes.  Thus, the Board finds that the 
claim for service connection for arthritis, bilateral big 
toes, must be remanded to attempt to retrieve the Veteran's 
1979 records from the Army Hospital in West Point, New York.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence. 38 U.S.C.A. § 1154(a) (West 2002).  
The Veteran's military service records show that the Veteran 
was awarded a parachutist badge.  His injury of arthritis in 
both big toes is consistent with his statement that he 
injured his big toes from a parachute fall at Fort Benning.  
Although, the Veteran is not competent to opine as to medical 
etiology or render medical opinions, lay testimony is 
competent to establish the presence of observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  His assertion may be considered an indication that 
the current arthritis disability may be associated with his 
parachute fall in service in light of the military service 
record showing he was awarded a parachutist badge.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist the Veteran in providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
The Board finds that a medical opinion is necessary to 
determine whether there is a nexus between the Veteran's 
arthritis in his bilateral big toes and his active service.  
Thus, the Board finds that the claim for entitlement for 
service connection for arthritis, bilateral big toes must be 
remanded so that a medical opinion that speaks to the issue 
of the cause of the disabilities may be rendered pursuant to 
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.	Contact the United States Army Medical 
Hospital in West Point, New York to 
request the Veteran's 1979 service 
treatment records.  All such 
information, when obtained, should be 
made a part of the Veteran's claims 
folder.  If a negative response is 
obtained, it should be associated with 
the claims folder.

2.	Then, schedule the Veteran for the 
appropriate VA examination to determine 
the etiology of the arthritis in both 
big toes.  The claims folder must be 
made available to the examiner and all 
appropriate diagnoses rendered.

a.	If the 1979 Army Hospital records 
are located, the examiner is 
requested to review the record and 
state whether it is at least as 
likely as not that an injury 
consistent with a parachute fall 
caused the disability for which 
treatment was rendered as 
identified in the 1979 records.  
If so, the examiner should opine 
as to whether any current 
disability is at least as likely 
as not related to an in-service 
injury and is otherwise related to 
service.  A complete rationale 
must be provided for each opinion 
expressed.  If the examiner is 
unable to provide an opinion, 
he/she should specifically state 
why an opinion cannot be 
expressed.  Saying that an opinion 
cannot be expressed without 
resorting to speculation without 
giving a reason why speculation is 
the only resort is not an adequate 
rationale.

b.	If the 1979 Army Hospital records 
cannot be located, the examiner is 
requested to state whether it is 
at least as likely as not that any 
currently diagnosed toe disability 
was incurred as a result of the 
reported fall in a parachute jump 
over 40 years ago.  A complete 
rationale must be provided for 
each opinion expressed.  If the 
examiner is unable to provide an 
opinion, he/she should 
specifically state why an opinion 
cannot be expressed.  Saying that 
an opinion cannot be expressed 
without resorting to speculation 
without giving a reason why 
speculation is the only resort is 
not an adequate rationale.

3.	When the development requested has been 
completed, the case should be reviewed 
on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case, 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable 
at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).















 Department of Veterans Affairs


